DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to PTAB decision on 3/23/22.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 2, Fig. 12 and associated specification disclosure. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20020170289
20021121
Hayashi et al.

US-5681632
19971028
Kitaura et al.

US-20140184857 A1
07-2014
Stokes; Randal E.
H04N5/217
US-20160170218
20160616
Johnson et al.

US-20170209032
20170727
Matsunobu et al.

US-20020028041
20020307
Easley

US-20160187600
20160630
Viering et al.

US-20170258307
20170914
Daidoji et al.

US-5408265
19950418
Sasaki

US-6485414
20021126
Neuberger

US-20130338436
20131219
Dresher et al.

US-20170340195
20171130
Daidoji et al.

US-20160178533
20160623
Gladnick

US-6178346
20010123
Amundson et al.

US-20070100205
20070503
Iriyama

US-20110170289
20110714
Allen et al.

US-20120155059
20120621
Hoelen et al.

US-20080039715
20080214
Wilson et al.

US-20150116561 A1
04-2015
TAKEI; Shunji
H04N5/3532
US-20100069713
20100318
Endo et al.

US-20100286475
20101111
Robertson

US-20090312607
20091217
Sunagawa et al.

US-20150065802
20150305
Ozawa et al.

US-20170095144
20170406
Tabata et al.

US-20140008519 A1
01-2014
Kameshima; Toshio
G01T1/17
US-20020161282
20021031
Fulghum

US-20100053312
20100304
Watanabe et al.

US-5751869
19980512
Li et al.

US-6937331
20050830
Nguyen

US-20200120243
20200416
Talbert et al.

US-20120035422
20120209
Lei et al.

US-20090009595 A1
01-2009
ISHIWATA; Hiroshi
A61B1/00165
US-20140163319 A1
06-2014
Blanquart; Laurent
A61B1/0638
US-20170042414
20170216
Ito et al.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-34 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482